Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 02/11/2021 has been entered. Claims 1, 3, 5-26, 31, 34-38, and 55-61 are pending and currently under consideration.

Withdrawn Objections and/or Rejections
The rejection of claims 2, 33, and 39 under 35 U.S.C. 112(a) is made moot by cancellation of the claims. 

The rejection of claims 5, 6, and 12 under 35 U.S.C. 112(b) is withdrawn in view of amended claims.

The objection to claim is withdrawn in view of amended claim.

Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 1, 3, 5-26, 31, 34-38, and 55-61 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter 

Response to Applicant’s argument
With respect to the multispecific antibodies, Applicant argues that antigen binding sites that bind a brain antigen are known in the art and described in the specification, and thus one of ordinary skill would have recognized possession thereof. Applicant’s argument has been fully considered but is not deemed to be persuasive for the following reasons. First,  
an antibody that binds to human transferrin receptor (TfR) and primate TfR, wherein the antibody comprises a heavy chain variable region amino acid sequence of SEQ ID NO: 158 or SEQ ID NO: 159 and a light chain variable region amino acid sequence of SEO ID NO: 162 or SEO ID NO: 163, binds to human transferrin receptor (TfR) and primate TfR; it is not a multispecific antibody and does not bind to a brain antigen. Second, with respect to multispecific antibody, the specification discloses that certain antibody variants were reformed as bispecific antibodies with a second arm specifically binding to BRACE1 (Example 3). However, the disclosure of a single bispecific antibody that binds to TfR and BRACE1 is not sufficient to support the broad genus of multispecifc antibodies that bind to a broad genus of brain antigens. While the art teaches in general bispecific antibody construction technology as acknowledged in the specification (Example 3), the prior art does not provide compensatory structural or correlative teachings sufficient to enable one 

(iii). Claims 1, 3, 5-26, 31, 34-38, and 55-61 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a method of treating a neurological disorder in a mammal comprising treating the mammal with an isolated antibody that binds to human transferrin receptor (TfR) and primate TfR, wherein the antibody comprises a heavy chain variable region amino acid sequence of SEQ ID NO: 158 or SEQ ID NO: 159 and comprises a light chain variable region amino acid sequence of SEO ID NO: 162 or SEO ID NO: 163, wherein the antibody is coupled to a therapeutic compound which is a neurological disorder drug or (b) the antibody is a multispecific antibody  comprising  a first antigen binding site which binds TfR and a second antigen binding site which binds a brain antigen BACE1, does not reasonably provide enablement for the instantly claimed method. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This rejection is modified in view of amended claims. 

Response to Applicant’s argument
Applicant argues that the specification discloses the antibodies useful according to the methods of the amended claims, i.e., those antibodies having the heavy chain and light chain regions identified by their particular SEQ ID NOS, as well as their ability to bind to human transferrin receptor (TfR) or primate TfR. Applicant argues that the specification 
Applicant argues that the specification supports the enablement of the full scope of the claims without undue experimentation.

Applicant’s argument has been fully considered but is not deemed to be persuasive for the following reasons. Amended claim 1 is drawn to a method of treating a neurological disorder in a mammal comprising treating the mammal with an isolated antibody that binds to human transferrin receptor (TfR) and primate TfR, wherein the antibody comprises a heavy chain variable region amino acid sequence of SEQ ID NO: 158 or SEQ ID NO: 159 and comprises a light chain variable region amino acid sequence of SEO ID NO: 162 or SEO ID NO: 163, wherein the antibody is coupled to a therapeutic compound which is a neurological disorder drug or (b) the antibody is a multispecific antibody  comprising  a first antigen binding site which binds TfR and a second antigen binding site which binds a brain antigen. Claims 3, 5-26, 31, 34-38, and 55-61 depend from claim 1, either directly or indirectly. The claims are broad because they encompass a method of treating a broad range of neurological disorders using either an antibody that binds to TfR coupled to a broad range of neurological disorder drugs or a multispecific antibody that binds to TfR and a broad range of brain antigens. Other that a bispecific antibody that binds to TfR and BACE1, the specification does not provide sufficient guidance/direction or working examples on how to make the broad range of multispecific antibodies that bind to TfR and a broad range of brain antigens and on how to treat the broad range of neurological disorders using the broad range of multispecific antibodies 
 
Conclusion
No claims are allowed.

Advisory Information
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
February 13, 2021